In the
     United States Court of Appeals
        For the Seventh Circuit
                     ____________________
No. 13-3658
CUNG HNIN,
                                                Plaintiff-Appellant,

                                 v.

TOA (USA), LLC,
                                               Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
       No. 1:12-cv-00116-SEB-MJD — Sarah Evans Barker, Judge.
                     ____________________

        ARGUED APRIL 15, 2014 — DECIDED MAY 5, 2014
                 ____________________

    Before RIPPLE and WILLIAMS, Circuit Judges, ST. EVE, Dis-
trict Judge. *
   ST. EVE., District Judge. On January 25, 2012, Cung Hnin
(“Hnin”) filed a four-count Complaint against his former


* The Honorable Amy J. St. Eve, of the United States District Court,
Northern District of Illinois, sitting by designation.
2                                                  No. 13-3658

employer TOA (USA), LLC (“TOA”) alleging violations of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000, et
seq., pursuant to the district court’s original jurisdiction, 28
U.S.C. § 1331, and two state law claims pursuant to the dis-
trict court’s supplemental jurisdiction, 28 U.S.C. § 1367(a).
On July 22, 2013, TOA filed a motion for summary judgment
under Federal Rule of Civil Procedure 56(a), and on October
31, 2013, the district court granted TOA’s summary judg-
ment motion in full. On appeal, Hnin challenges the district
court’s summary judgment ruling on his Title VII national
origin discrimination claim and his Title VII retaliation
claim. For the reasons set forth in the following opinion, we
affirm the judgment of the district court.
               I. FACTUAL BACKGROUND
    Hnin is of Chin ethnicity from the country of Myanmar,
formerly known as Burma. In February 2007, Hnin began
working at TOA’s Mooreseville, Indiana automotive metal
stamping plant as a temporary associate employed by Staff-
mark. In August 2007, TOA hired Hnin as an evening shift
full-time associate in the metal stamping department. Hnin
performed handwork, such as, inspecting stamping parts for
defects, and re-working defective parts by using air-
powered hand grinders and buffers. In addition, Hnin
worked as a press assistant on production presses where he
would catch parts from the conveyor belt as they were dis-
charged from the presses, conduct spot inspections of the
parts, and place the parts on pallets.
    Upon being hired, all TOA associates, including Hnin,
received a handbook setting forth TOA’s standards of con-
duct. Under Section 401, Rules and Standards, the handbook
states that “[u]nder normal circumstances, TOA (USA) en-
No. 13-3658                                                   3

dorses a policy of progressive discipline in which it attempts
to provide associates with notice of deficiencies and an op-
portunity to improve.” Rules and Standards Section 401 also
states that some policy infractions are serious enough to
warrant probation or dismissal without a prior warning, in-
cluding violations of TOA’s sexual harassment policy.
TOA’s sexual harassment policy states in relevant part:
   TOA (USA) is committed to providing a work envi-
   ronment in which all individuals are treated with re-
   spect and dignity. Each individual has the right to
   work in a professional atmosphere that promotes
   equal opportunities and prohibits discriminatory
   practices, including sexual harassment. Accordingly,
   TOA (USA) expects that all relationships among per-
   sons will be business-like and free from bias, preju-
   dice and harassment.
   Unwelcome sexual conduct that interferes with an in-
   dividual’s job performance or creates an intimidating,
   hostile, or offensive environment is prohibited. All as-
   sociates are prohibited from engaging in unwelcome
   sexual conduct or making unwelcome sexual over-
   tures, whether verbal or physical.
   Behavior that constitutes sexual harassment is unac-
   ceptable in the workplace and in any work-related
   setting outside the workplace, including business-
   related social events.
   TOA (USA) encourages reporting of all perceived in-
   cidents of sexual harassment, regardless of the of-
   fender’s identity or position and regardless of wheth-
   er the offender works for TOA (USA), a client or a
4                                                    No. 13-3658

    supplier. TOA (USA) encourages the prompt report-
    ing of complaints or concerns so that rapid and con-
    structive action can be taken.
    All complaints of harassment will be investigated
    promptly. Associates are required to cooperate in any
    investigation, which may include individual inter-
    views with the parties involved, and, where neces-
    sary, with individuals who may have observed an al-
    leged harassment or may have relevant knowledge.
    The complaint and the investigation will be handled
    with sensitivity, and confidentiality will be main-
    tained throughout the investigative process, to the ex-
    tent practical and appropriate under the circumstanc-
    es, in light of the important privacy interests of all
    concerned.
    TOA (USA)’s policy equally prohibits harassment on
    the basis of race, color, religion, national origin, sexu-
    al orientation, age and/or disability. Any associate
    who has any concerns or questions about this policy
    should talk with Human Resources and refer to the
    Policies on Harassment and Sexual Harassment.
    In November 2010, April Brock began working at TOA as
a Staffmark temporary employee. She worked approximate-
ly 20-24 feet from Hnin’s work station and had the same su-
pervisor. On December 10, 2010, Brock reported to the on-
site Staffmark representative that Hnin had been harassing
her for some time. The Staffmark representative then
brought the matter to Human Resources Manager Tonda
Capps’ attention. Thereafter, Capps and Tim Clayton, who
served as TOA’s Executive Director of Operations during the
No. 13-3658                                                5

relevant time period, initiated an investigation into Brock’s
harassment complaint.
    During her investigative interview, Brock told Capps and
Clayton that Hnin had made inappropriate comments to her
since she started working at TOA in November 2010, that
she had tried to ignore his comments, and that she had
asked him to stop on several occasions. The subject of the
harassment involved a co-worker, Steve Miller. Specifically,
Hnin made body gestures, such as putting his two index fin-
gers together and making kissing noises, suggesting that
Miller and Brock were together. On one occasion, Hnin sang
the song “Oh, My Darling, Oh, My Darling” to Miller and
Brock. At another time, when Brock came out of the bath-
room and Miller walked around the corner, Hnin comment-
ed to them “that was a quick one.” At her interview, Brock
also explained that Hnin often instructed their co-workers to
slow down so they could work more overtime and that on
one occasion, Hnin acted in an intimidating manner. She
identified several co-workers who observed Hnin’s miscon-
duct, including Miller, Jose Herieda, and Ascuncion Fajardo.
    After Clayton and Capps interviewed Brock, they inter-
viewed Herieda, who stated that Hnin complained a lot, act-
ed like he was the boss, had a bad temper, and tossed hand-
work parts around on two occasions. Capps and Clayton al-
so interviewed Miller, who explained that Hnin made sug-
gestive remarks about Brock being his girlfriend. Fajardo in-
formed Capps and Clayton that Hnin often got angry, acted
aggressively, and made him uncomfortable. Also, Fajardo
stated that Hnin told another associate to slow down his
work because people wanted to work overtime.
6                                                 No. 13-3658

    Thereafter, Clayton and Capps interviewed Hnin. Clay-
ton reviewed Brock’s complaint with Hnin and then advised
him that TOA considered the matter to be serious. Further,
Clayton explained the investigation process and which wit-
nesses they had interviewed. In response, Hnin appeared to
be aggravated and spoke in an elevated tone. He denied any
wrongdoing and also asked that the witnesses be brought
into the meeting so he could confront them. Clayton told
Hnin that this request was not in line with TOA’s proce-
dures. Also, Clayton informed Hnin that his co-workers re-
ported that he was aggressive and intimidating and that he
had directed them to slow down so they could earn overtime
compensation. Again, Hnin insisted that Clayton interview
his co-workers in front of him. At that point, Clayton decid-
ed to terminate Hnin’s employment with TOA.
               II. STANDARD OF REVIEW
    We review the district court’s grant of summary judg-
ment de novo and construe all facts and reasonable infer-
ences in the light most favorable to the non-moving party, in
this matter, Hnin. See Wilson v. Cook County, 742 F.3d 775,
779 (7th Cir. 2014); Hussey v. Milwaukee County, 740 F.3d
1139, 1142 (7th Cir. 2014). Summary judgment is appropriate
“if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a
matter of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d
1055, 1060 (7th Cir. 2014) (quoting Fed.R.Civ.P. 56(a)). A
genuine dispute as to any material fact exists if “the evi-
dence is such that a reasonable jury could return a verdict
for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986).
The party seeking summary judgment has the burden of es-
No. 13-3658                                                    7

tablishing that no genuine dispute exists as to any material
fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.
2548, 91 L.Ed.2d 265 (1986). After “a properly supported mo-
tion for summary judgment is made, the adverse party ‘must
set forth specific facts showing that there is a genuine issue
for trial.’” Anderson, 477 U.S. at 255 (citation omitted).
                        III. ANALYSIS
              A. Title VII National Origin Claim
     “Title VII prohibits employers from discriminating based
on ‘race, color, religion, sex, or national origin.’” Morgan v.
SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013) (quoting 42 U.S.C.
§ 2000e–2(a)). On appeal, Hnin argues that he has estab-
lished a triable case of national origin discrimination under
the indirect method of proof. To move beyond summary
judgment under the indirect method, a plaintiff must first
make out a prima facie case of discrimination under McDon-
nell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36
L.Ed.2d 668 (1973), which includes four elements: (1) plain-
tiff is a member of a protected class; (2) plaintiff was meeting
his employer’s legitimate job expectations; (3) plaintiff suf-
fered an adverse employment action; and (4) plaintiff’s em-
ployer treated at least one similarly situated employee not in
the plaintiff’s protected class more favorably. See Andrews v.
CBOCS West, Inc., 743 F.3d 230, 234 (7th Cir. 2014); Alexander
v. Casino Queen, Inc., 739 F.3d 972, 979 (7th Cir. 2014). If the
plaintiff establishes a prima facie case of intentional discrim-
ination, then the burden shifts to the employer to articulate a
legitimate, non-discriminatory reason for the adverse em-
ployment action. See Andrews, 743 F.3d at 234; Alexander, 739
F.3d at 979. If the employer meets this burden, the burden
shifts back to the plaintiff to present evidence that the em-
8                                                  No. 13-3658

ployer’s reason is pretext for unlawful discrimination. See
Andrews, 743 F.3d at 234.
           1. Similarly Situated Comparators
    TOA does not challenge that Hnin is a member of a pro-
tected class nor that his termination constituted an adverse
employment action. Accordingly, we turn to Hnin’s argu-
ment that he has presented evidence creating a genuine dis-
pute for trial that TOA treated similarly situated employees,
who were not Chin, more favorably. A similarly situated
employee must be directly comparable to the plaintiff in all
material respects, which is a common-sense, flexible analysis
of relevant factors. See Alexander, 739 F.3d at 981. These rele-
vant factors often include whether the employees “had the
same supervisor, were subject to the same employment
standards, and engaged in similar conduct.” Majors v. Gen-
eral Elec. Co., 714 F.3d 527, 538 (7th Cir. 2013). Although the
similarly situated inquiry is not a mechanical comparison, it
requires enough common factors to determine if intentional
discrimination was at play. See Martino v. Western & So. Fin.
Group, 715 F.3d 195, 203 (7th Cir. 2013). In other words, “the
purpose of the similarly situated requirement is to eliminate
confounding variables, such as differing roles, performance
histories, or decision-making personnel, which helps isolate
the critical independent variable: complaints about discrimi-
nation.” Humphries v. CBOCS West, Inc., 474 F.3d 387, 405
(7th Cir. 2007).
   The parties discuss four American-born comparators, in-
cluding Tom Smith, Scott Reed, Travis Vollmer, and George
Cross. Hnin argues that TOA treated these employees more
favorably because, although TOA terminated their employ-
ment as a result of their misconduct, TOA gave certain com-
No. 13-3658                                                 9

parators verbal or written warnings before terminating their
employment. Also, Hnin maintains that TOA’s investiga-
tions into the comparators’ misconduct were more thorough
or at least took longer. We examine the evidence regarding
these four individuals to determine whether Hnin raises a
genuine dispute of material fact for trial that TOA treated at
least one of these comparators more favorably.
    First, in April 2007, a female co-worker accused Smith of
making offensive comments, including Smith’s statement
that he wanted to “skull fuck” her. Smith further referred to
her as a “dumb fuck,” “panty sniffer,” and “stupid ass.” Like
Hnin, TOA terminated Smith without prior warning or dis-
cipline. Nonetheless, Hnin attempts to distinguish TOA’s
treatment of Smith because TOA fired Smith the day after its
investigation into his misconduct, whereas TOA fired Hnin
on the same day of his investigation. This one day discrep-
ancy, however, is a distinction without a difference and does
not suggest more favorable treatment or raise a reasonable
inference that unlawful discrimination was at play.
    Next, in October 2010, TOA terminated Reed for yelling
at a female employee. The record reflects that Reed yelled at
the employee when she asked him if she could bring him
something for lunch. Hnin argues that TOA treated Reed
more favorably because TOA had given Reed a previous
warning about his conduct prior to terminating his employ-
ment. Indeed, TOA had warned Reed in 2007 about his an-
gry outbursts, which included him losing his temper and
throwing a computer mouse. Unlike Hnin, however, Reed’s
conduct in both 2007 and 2010 was not sex-based harass-
ment.
10                                                         No. 13-3658

    Also, TOA terminated Vollmer’s employment in March
2007 after he hit a male associate in the chest with his fist
and pulled on his shirt. Likewise, TOA terminated Cross in
June 2010 after he argued with a male co-worker and physi-
cally threatened him. Although TOA gave these employees
warnings prior to their termination, their conduct was not
sex-based, and thus distinguishable.
    Viewing the evidence and all reasonable inferences in
Hnin’s favor, the proposed comparators’ misconduct, out-
side of Smith’s sex-based harassment, was not similar
enough to infer, in the absence of some other explanation,
that TOA’s different treatment of Hnin was based on Hnin’s
national origin or any unlawful animus. See Rodgers v. White,
657 F.3d 511, 517 (7th Cir. 2011). Regarding Smith’s sex-
based harassment, TOA’s response was nearly identical to
its response to Hnin’s misconduct, namely, TOA terminated
Smith’s employment without warning shortly after TOA in-
vestigated Smith’s misconduct. In sum, Hnin has not set
forth evidence that TOA treated Smith more favorably in the
first instance. Accordingly, Hnin has not presented a triable
issue of fact concerning the similarly situated element of his
prima facie case of national origin discrimination.
                    2. Legitimate Reasons/Pretext
    Next, we turn to TOA’s argument that it had legitimate
reasons for terminating Hnin’s employment and that Hnin
has not presented evidence that these reasons were pretext
for national origin discrimination. 1 “The focus of the pretext

1 Under the circumstances, our analysis of TOA’s legitimate job expecta-
tions merges with our pretext analysis. See Smiley v. Columbia Coll. Chi.,
714 F.3d 998, 1002 (7th Cir. 2013); Vaughn v. Vilsack, 715 F.3d 1001, 1007
(7th Cir. 2013).
No. 13-3658                                                    11

inquiry is whether the proffered reason is a lie.” Smiley v. Co-
lumbia Coll. Chi., 714 F.3d 998, 1002-03 (7th Cir. 2013); see also
Majors, 714 F.3d at 539 (“An employer’s proffered non-
discriminatory reason for the adverse employment action is
pretextual if it was a lie.”). “An inquiry into pretext requires
that we evaluate the honesty of the employer’s explanation,
rather than its validity or reasonableness.” Hill v. Tangherlini,
724 F.3d 965, 968 (7th Cir. 2013). In other words, the “ques-
tion is not whether the employer’s stated reason was inaccu-
rate or unfair, but whether the employer honestly believed
the reasons it has offered to explain the discharge.” Coleman
v. Donahoe, 667 F.3d 835, 852 (7th Cir. 2012) (quoting O’Leary
v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011)).
    The parties do not dispute that Clayton was the final de-
cision-maker under the circumstances. Evidence in the rec-
ord supports that Clayton terminated Hnin’s employment
based on Clayton’s review of all the information obtained
during TOA’s investigation of Brock’s complaint, including
Hnin’s sex-based harassment, intimidating conduct, instruc-
tions to his co-workers to work more slowly to obtain over-
time, and defiance during his investigative interview.
    On appeal, Hnin first argues that there is a genuine dis-
pute for trial whether his conduct toward Brock rose to a
level of sexual harassment, thereby, raising the inference that
this reason for his termination was dishonest. Hnin contends
that he was merely teasing Brock and that his childish teas-
ing was not sexual in nature. Specifically, Hnin asserts that
“[t]here is a difference between harassing and objectionable
misconduct,” and attempts to define what he considers sex-
ual harassment based on case law in which we discuss Title
VII hostile work environment claims. These cases do not in-
12                                                    No. 13-3658

form our analysis because TOA’s harassment policy—not
whether Hnin created a Title VII hostile work environment
at TOA—is at issue. In fact, we have previously held that an
employer can discharge an employee based on inappropriate
conduct not amounting to actionable sexual harassment to
avoid future liability. See Hall v. Bodine Elec. Co., 276 F.3d 345,
359 (7th Cir. 2002), overruled on other grounds, Hill, 724 F.3d at
967-68. In the same vein, Hnin’s argument that Brock never
considered his conduct as sexual harassment is equally una-
vailing. Again, the focus of our pretext determination is
TOA’s honest belief that Hnin violated its harassment policy.
See Smiley, 714 F.3d at 1005.
    Hnin also argues that there was no evidence in the record
that he intimidated or threatened his co-workers or that he
told his co-workers to slow down to obtain more overtime.
See Mullin v. Temco Mach., Inc., 732 F.3d 772, 778 (7th Cir.
2013) (“Where an employer proffers ‘more than one reason
for the challenged action, a plaintiff must address all of the
employer’s suggested reasons.’”) (citation omitted). Contra-
ry to Hnin’s assertion, both Brock and Fajardo informed
Clayton that Hnin’s conduct was intimidating and that Hnin
instructed his co-workers to slow down to obtain more over-
time work.
   Moreover, Hnin does not discuss Clayton’s fourth reason
for terminating his employment, namely, Hnin’s defiant
conduct during his investigative interview. During his inter-
view, for example, Hnin did not listen to Clayton and insist-
ed that Clayton interview witnesses in Hnin’s presence. Fur-
ther, Hnin denied wrongdoing, was aggravated, and spoke
with an elevated tone of voice. Hnin does not dispute that he
acted in this manner, and this conduct establishes that he
No. 13-3658                                                   13

failed to abide another aspect of TOA’s harassment policy—
he did not cooperate in his own investigation.
    Next, Hnin suggests that TOA’s violation of its own poli-
cy establishes pretext. More specifically, Hnin maintains that
TOA violated its own policy because it skipped any discipli-
nary steps and terminated him immediately without warn-
ing. TOA’s standards of conduct policy, however, provides
that “[s]ome infractions are serious enough to warrant the
probation or dismissal of the associate without prior warn-
ing.” TOA’s handbook lists these infractions, including vio-
lations of its sexual harassment policies. In short, because
TOA did not violate its own policy, this pretext argument
fails. See Hague v. Thompson Distrib. Co., 436 F.3d 816, 828 (7th
Cir. 2006). Hnin’s related argument that TOA did not en-
force its harassment policy evenhandedly based on compar-
ator evidence is equally unavailing because, as discussed in
detail above, TOA terminated Smith’s employment without
warning after conducting an investigation into his sex-based
harassment and the other comparators’ misconduct was not
similar enough to Hnin’s conduct to raise a genuine dispute
of material fact for trial.
    Viewing the evidence and all reasonable inferences in
Hnin’s favor, he has not pointed to any evidence suggesting
that Clayton, as the final-decision maker, did not honestly
believe his reasons for terminating Hnin’s employment at
TOA. Therefore, we affirm the district court’s judgment as to
Hnin’s national origin discrimination claim.
14                                                No. 13-3658



               B. Title VII Retaliation Claim
    Hnin bases his Title VII retaliation claim on complaints
he made at a December 14, 2009 meeting with Clayton,
Capps, and Chris Wernle, a Stamping Area Manager. At that
meeting, Hnin voiced his concerns that TOA did not pro-
mote Chin associates in team leader positions as frequently
as American-born associates. Team leaders are hourly-paid
associates, who occupy a role between other associates and
shift supervisors. Hnin noted at the meeting that TOA
passed over two Chin associates, Pan Thawng and Sang
Heu, for team leader positions. In response, Clayton ex-
plained that TOA selected the best qualified candidates and
that there had been no discrimination. Also, Clayton advised
Hnin that Thawng and Heu could speak with TOA directly
if they had any concerns. Shortly after this discussion, TOA
promoted Thawng and Heu to team leader positions.
    “Title VII forbids retaliating against an employee ‘be-
cause he has opposed any practice made ... unlawful ... by
this subchapter, or because he has made a charge, testified,
assisted, or participated in any manner in an investigation,
proceeding, or hearing under this subchapter.’” Collins v.
American Red Cross, 715 F.3d 994, 998 (7th Cir. 2013) (quoting
42 U.S.C. § 2000e–3(a)). On appeal, Hnin argues that the dis-
trict court erred in granting summary judgment on his retal-
iation claim because he presented sufficient direct evidence
of retaliation to withstand TOA’s motion for summary
judgment. To survive summary judgment on a Title VII re-
taliation claim under the direct method of proof, a plaintiff
must submit evidence from which a jury could reasonably
conclude that (1) he engaged in statutorily protected activity;
No. 13-3658                                                              15

(2) he suffered a material adverse action; and (3) a causal
link between the two. See Porter v. City of Chi., 700 F.3d 944,
957 (7th Cir. 2012). “[R]etaliation claims under Title VII re-
quire traditional but-for causation, not a lesser ‘motivating
factor’ standard of causation.” Reynolds v. Tangherlini, 737
F.3d 1093, 1104 (7th Cir. 2013) (citing Univ. of Tex. Sw. Med.
Ctr. v. Nassar, 570 U.S. ___, 133 S.Ct. 2517, 2534, 186 L.Ed.2d
503 (2013)).
    The parties do not dispute that Hnin’s December 2009
complaint to management that TOA failed to promote Chin
associates to the position of team leader is a statutorily pro-
tected activity nor do they dispute that Hnin’s December
2010 termination was a materially adverse action. 2 Therefore,
we look to whether Hnin has presented sufficient evidence
to raise a genuine dispute of material fact for trial that there
is a causal connection between the two. Because there is no
direct evidence of TOA’s motive, Hnin relies on four catego-
ries of circumstantial evidence to establish a “convincing
mosaic,” including suspicious timing, whether TOA treated
similarly situated co-workers more favorably, evidence of
pretext, and statistical evidence. See Lambert v. Peri Form-
works Sys., Inc., 723 F.3d 863, 869 (7th Cir. 2013).
   Under most circumstances, suspicious timing alone does
not create a triable issue on causation, see Milligan v. Bd. of

2 A plaintiff can base his Title VII retaliation claim on any materially ad-
verse action regardless of whether it affects his terms or conditions of
employment. See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,
67-68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006); Chaib v. Indiana, 744 F.3d
974, 986-87 (7th Cir. 2014). Here, Hnin’s claims are based on his termina-
tion, which qualifies as an adverse employment action. See Andrews v.
CBOCS West, Inc.,743 F.3d 230, 235 (7th Cir. 2014).
16                                                    No. 13-3658

Trs. of So. Ill. Univ., 686 F.3d 378, 389-90 (7th Cir. 2012), and
the twelve months between Hnin’s complaints and his ter-
mination is certainly not close enough in time to establish
causation without more evidence supporting an inference of
a causal link between the two events. See Majors, 714 F.3d at
537; see, e.g., Porter, 700 F.3d at 957 (timing not suspicious
when events separated by a year) (collecting cases).
    In addition to suspicious timing, Hnin relies on his simi-
larly situated comparator and pretext arguments to support
the causal connection requirement. As discussed above, we
have soundly rejected these arguments. Hnin’s attempt to
use statistical evidence to show that TOA had a general pat-
tern of not promoting Chin associates fares no better because
this evidence does not take into account TOA’s nondiscrimi-
natory explanations nor the number of Chin associates who
applied and were qualified for promotions. See Radue v. Kim-
berly – Clark Corp., 219 F.3d 612, 616-17 (7th Cir. 2000); see also
Tagatz v. Marquette Univ., 861 F.2d 1040, 1044 (7th Cir. 1988)
(“Correlation is not causation.”). Put differently, Hnin’s sta-
tistical evidence fails to give sufficient context to permit an
inference of retaliatory intent.
    While we view all reasonable inferences in Hnin’s favor,
“inferences that are supported by only speculation or conjec-
ture will not defeat a summary judgment motion.” Herzog v.
Graphic Packaging Int’l Inc., 742 F.3d 802, 806 (7th Cir. 2014)
(quoting Tubergen v. St. Vincent Hosp. & Health Care Ctr., Inc.,
517 F.3d 470, 473 (7th Cir. 2008)). Construing the evidence
and reasonable inferences in Hnin’s favor, he has not pre-
sented a convincing mosaic of circumstantial evidence that
would permit a jury to infer that TOA retaliated against him
for voicing his concerns about the promotion of Chin associ-
No. 13-3658                                               17

ates, especially in light of the fact that shortly after Hnin
voiced his concerns, TOA promoted two Chin associates to
team leadership positions. The district court correctly
awarded summary judgment to TOA on Hnin’s retaliation
claim.
                    IV. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
judgment.